DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    Applicant’s election of claims filed on 05/17/2022 without traverse of Group I  including claims  1-9 and 15-20 has been entered. Claims  10-14 are withdrawn.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 11/25/2020 and 11/30/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 11/25/2020. These drawing are acceptable.


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (US Pub: 20090245092 A1) hereinafter Sampath and further in view of Vrcelj et al.(US Pub:  20080165908 A1) hereinafter Vrcel
As to claim 1.  Sampath teaches an apparatus comprising: a front end circuit to receive incoming radio frequency (RF) signals and process the incoming RF signals into orthogonal frequency division multiplexing (OFDM) samples of a plurality of OFDM symbols; ([0053] [0055] Fig. 2, OFDM symbols received by receiver digitized received symbols and provides OFDM samples)
a fast Fourier transform (FFT) engine coupled to the front end circuit, ([0070] Fig. 2, FFT coupled to front end circuit)
 the FFT engine to receive the plurality of OFDM samples and convert the plurality of OFDM samples into a plurality of frequency domain sub-carriers; ([0075] Fig. 5, FFT engine 550 converts  received time domain data samples  into a block of frequency-domain data, a total of k rows of OFDM data are provided to the filter correction device 560, FFT engine 550 provides sample data in the frequency domain, the filter correction device 560 may multiply each frequency sub-carrier of the post-FFT signal)
a demodulator coupled to the FFT engine to demodulate the plurality of frequency domain sub- carriers; ([0081] FFT engine demodulate sub-carriers)
Sampath does not teach a channel estimation circuit coupled to the FFT engine,  wherein the channel estimation circuit is to determine a first channel estimate based on a first set of pilot sub-carriers of the plurality of frequency domain sub-carriers and a second channel estimate based on the first set of pilot sub-carriers, and select one of the first channel estimate and the second channel estimate; 
and a control circuit coupled to the channel estimation circuit to control  a configuration of the demodulator based at least in part on the selected channel estimate.  

Vrcel teaches a channel estimation circuit coupled to the FFT engine,  ([0098] Fig. 2, Fig. 9, channel estimator comprises FFT logic)
wherein the channel estimation circuit is to determine a first channel estimate based on a first set of pilot sub-carriers of the plurality of frequency domain sub-carriers and a second channel estimate based on the first set of pilot sub-carriers, and select one of the first channel estimate and the second channel estimate; ([0054] [0055] Fig. 2, first channel estimator in FDM determine first channel estimates from pilot sub-carriers and second channel estimator determine second channel estimates from pilot sub-carriers)
 	and a control circuit coupled to the channel estimation circuit to control ([0148] [0149] Fig, 2 mobile device processor or controller coupled to estimators)
 a configuration of the demodulator based at least in part on the selected channel estimate.  ([0063] Fig. 2,  channel estimator 220 operates to process transitional pilot symbols for the purpose of data demodulation, transmitted data symbols comprise a portion of symbol sub-carriers modulated with data and a portion of symbol sub-carriers configured as FDM pilots, during data demodulation, pilot observations from a selected number of consecutive data symbols are combined to determine a channel estimate).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Vrcel with the teaching of Sampath because Vrcel teaches configuring  pilot symbols would allow receiving devices to perform data demodulation. (Vrcel[0086])

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, Vrcel and further in view of Oh et al. (US Pub: US 20080123760 A1) hereinafter Oh

As to claim 2 the combination of Sampath and Vrcel specifically Vrcel teaches . wherein the channel estimation circuit is to select the one of the first channel estimate and the second channel estimate([0054] [0055] Fig. 2, first channel estimator in FDM determine first channel estimates from pilot sub-carriers and second channel estimator determine second channel estimates from pilot sub-carriers)
 based at least in part on noise estimate information.  ([0057] [0059] Fig. 2, channel estimation based on interference estimation)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of  Oh with the teaching of Sampath and Vrcel because Oh  teaches that channel estimator would acquire a more accurate estimation by using the updated burst allocation information. (Oh [0059])
As to claim 3 the combination of Sampath, Vrcel and Oh  specifically Oh teaches wherein the channel estimation circuit is to determine the noise estimate information comprising a first noise estimate determined using the first channel estimate and a second noise estimate determined using the second channel estimate.  ([0057] [0059] first interference estimation from first channel estimation and second interference estimation from second channel estimation)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of  Oh with the teaching of Sampath and Vrcel because Oh  teaches that channel estimator would acquire a more accurate estimation by using the updated burst allocation information. (Oh [0059])

Claims 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, Vrcel, Oh and further in view of Bolt et al. (US Pat: 7469013 B1) hereinafter Bolt

As to claim 4 the combination of Sampath, Vrcel and Oh does not teach wherein the channel estimation circuit is to select the one of the first channel estimate and the second channel estimate associated with a lowest one of the first noise estimate and the second noise estimate.  
Bolt teaches w herein the channel estimation circuit is to select the one of the first channel estimate and the second channel estimate associated with a lowest one of the first noise estimate and the second noise estimate. ([column 16] lines 31-36, Fig. 12b,  a smallest one of the plurality of greater noise and interference level estimates is determined, as depicted in step 1220; finally, the channel corresponding to the smallest one of the plurality of greater noise and interference level estimates is selected) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Bolt with the teaching of Sampath, Vrcel  and Oh because Bolt teaches that selecting channel corresponding to the smallest one of the plurality of greater noise and interference level estimates would allow to use selected channel in subsequent signal transmission. (Bolt [lines 35-41])

As to claim 9. the combination of Sampath, Vrcel specifically Sampath teaches the control circuit is to control the configuration of the demodulator comprising ([0059]Fig. 2, modulated signals from the receiver system 250 are received by the antennae 224, conditioned by receivers 222, demodulated by a demodulator  240, and processed by an Rx data processor 242)
the combination of Sampath, Vrcel does not teach to control a soft decision calculation of the demodulator.
Bolt teaches to control a soft decision calculation of the demodulator ([column 11] lines 12-15, lines 59-52,  based on the pre-computed measurement vector error v, the adaptive modulation sub-system 400 can decide to change to the next modulation mode before the determination of the actual measurement vector error becomes available)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Bolt with the teaching of Sampath, Vrcel  and Oh because Bolt teaches that selecting channel corresponding to the smallest one of the plurality of greater noise and interference level estimates would allow to use selected channel in subsequent signal transmission. (Bolt [lines 35-41])

Claims  5, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, Vrcel, Oh and further in view of Krasny et al. (US Pub: 20100322357 A1) hereinafter Krasny

As to claim 5 the combination of Sampath, Vrcel and Oh does not teach wherein the channel estimation circuit is to determine a first data channel estimate based at least in part on the first channel estimate comprising a first pilot channel estimate and determine a second data channel estimate based at least in part on the second channel estimate comprising a second pilot channel estimate.  
Krasny teaches wherein the channel estimation circuit is to determine a first data channel estimate based at least in part on the first channel estimate comprising a first pilot channel estimate and determine a second data channel estimate based at least in part on the second channel estimate comprising a second pilot channel estimate.  ([0028] Fig. 3,  first channel estimator 50 is configured to generate first channel estimates from a set of pilot observations obtained from a received communication signal, using a first channel estimation process, second channel estimator 54 is configured to generate second channel estimates from the set of pilot observations, the estimated channel statistics, and the estimated noise variance, using a second channel estimation process dependent on knowledge of the channel statistics).
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Krasny with the teaching of Sampath, Vrcel  and Oh because Krasny teaches that  estimation processes do not require a priori knowledge of the channel statistics and noise variance, thereby provide an advantageous basis for initially processing the pilot observations to obtain initial (first) channel estimates. (Krasny [0029])

As to claim 8 the combination of Sampath, Vrcel and Oh does not teach wherein the channel estimation circuit is to determine the first noise estimate based on a second set of pilot sub-carriers of the plurality of frequency domain sub-carriers and determine the second noise estimate based on the second set of pilot sub- carriers.  
Krasny teaches wherein the channel estimation circuit is to determine the first noise estimate based on a second set of pilot sub-carriers of the plurality of frequency domain sub-carriers ([0026]  [0031]generating second channel estimates from the set of pilot observations, the estimated channel statistics, and the estimated noise variance, using a second channel estimation process dependent on knowledge of the channel statistics; the received communication signal comprises an OFDM signal including a number of pilot symbols at given sub-carrier frequencies within an OFDM frequency band)
and determine the second noise estimate based on the second set of pilot sub- carriers.  ([0013]  the second channel estimator is configured to generate second channel estimates from the set of pilot observations, the estimated channel statistics, and the estimated noise variance)
 therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Krasny with the teaching of Sampath, Vrcel  and Oh because Krasny teaches that  estimation processes do not require a priori knowledge of the channel statistics and noise variance, thereby provide an advantageous basis for initially processing the pilot observations to obtain initial (first) channel estimates. (Krasny [0029])

Claims 6, 7   is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, Vrcel, Oh and further in view of Liu et al. (US Pub: 20180013592 A1) hereinafter Liu

As to claim 6. the combination of Sampath, Vrcel and Oh does not teach wherein the channel estimation circuit is to determine the first channel estimate using a plurality of gain reference pilot frequency domain sub- carriers having known modulation points and determine the first noise estimate using a plurality of timing and frequency reference pilot frequency domain sub-carriers having known modulation points.
Liu teaches wherein the channel estimation circuit is to determine the first channel estimate using a plurality of gain reference pilot frequency domain sub- carriers having known modulation points ([0023][0027]  transmitter multiplexes known modulation symbols into the transmitted frequency-time grid to enable the channel estimator to make observations at the pilot locations; channel estimation for each subcarrier, Np interpolation filter coefficients need to be stored since the distances of different subcarriers to pilots to be interpolated are in general different)
 and determine the first noise estimate using a plurality of timing and frequency reference pilot frequency domain sub-carriers having known modulation points.  ([0030] Fig. 1A,  the synchronizer 113 performs time-frequency  synchronization of the receiver 101 which is used to establish and maintain orthogonality of the received subcarriers, the channel estimator 115 picks up received pilots, estimates channel matrix for each sub-carrier, and the noise variance demodulator 117 uses the received signals, estimated channel matrices, noise variance or impairment covariance matrix provided by the channel estimator)
 therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Liu with the teaching of Sampath, Vrcel  and Oh because Liu  teaches that  interpolation process would suppresses noise and interpolating/predicting the LS channel estimates to get refined channel estimates at all subcarriers. (Liu [0035])

As to claim 7 the combination of Sampath, Vrcel, Oh and Liu specifically Sampath teaches further based on control channel frequency domain sub-carriers having quadrature phase shift keying modulation.  ([0052] [0081] modulation scheme is QPSK on  frequency domain sub-carriers control channel)
the combination of Sampath, Vrcel, Oh and Liu does not teach  wherein the channel estimation circuit is to determine the first noise estimate 
Liu teaches  wherein the channel estimation circuit is to determine the first noise estimate([0072] Fig. 6, using the LS channel estimates, the delay spread estimator 616 measures both maximum delay spread and RMS delays spread, the Doppler estimator 618 estimates the maximum Doppler frequency, and the SNR estimator 620 estimates the signal-to-noise-ratio)
 therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Liu with the teaching of Sampath, Vrcel  and Oh because Liu  teaches that  interpolation process would suppresses noise and interpolating/predicting the LS channel estimates to get refined channel estimates at all subcarriers. (Liu [0035])

As to claim 15. Sampath teaches an apparatus comprising: means for amplifying a radio frequency (RF) signal; ([0055] Fig. 2, receiver system 250, the transmitted modulated signals are received by NR antennae 252a through 252r, each of the receivers 254 conditions (e.g., filters, amplifies, down converts) its respective received signal, digitizes the conditioned signal to provide samples)
mixer means for downconverting the RF signal to a second frequency signal; ([0064] Fig. 4, mixer 420 is configured to downconverts  conditioned signals from their received frequency spectrum to a lower baseband spectrum i.e., second frequency signal)
digitizer means coupled to the mixer means for digitizing the second frequency signal into samples of a plurality of orthogonal frequency division multiplexing (OFDM) symbols; ([0064][0075] Fig. 4, Fig. 5,  mixer 420 is configured to downconverts  conditioned signals from their received frequency spectrum to a lower baseband spectrum, converted baseband signals are then provided to a sampler 430, which is configured to convert the analog baseband signals into digital data; time domain data samples  into a block of frequency-domain data, a total of k rows of OFDM data)
and demodulator means coupled to the transform means for demodulating ([0059] [0068] Fig. 2, Fig. 5, the modulated signals from the receiver system 250 demodulated by a demodulator 240, and processed by an Rx data processor 242, Rx data processor includes FFT engine)
Sampath does not teach transform means for converting the plurality of samples into a plurality of frequency domain sub- carriers; 
channel estimation means coupled to the transform means, the channel estimation means for determining selective channel pilot channel estimates for a selective channel using at least some pilot sub-carriers of the plurality of frequency domain sub-carriers
the plurality of frequency domain sub-carriers based at least in part on at least one of the selective channel pilot channel estimates and the flat channel pilot channel estimates.  
Vrcel teaches  transform means for converting the plurality of samples into a plurality of frequency domain sub- carriers; ([0090] Fig. 5,  FFT engine 550 provides sample data in the frequency domain, the filter correction device 560 may multiply each frequency sub-carrier of the post-FFT signal )
channel estimation means coupled to the transform means, ([0098] Fig. 8, Fig. 9, timing channel estimator 806 comprises FFT logic 902)
the channel estimation means for determining selective channel pilot channel estimates for a selective channel using at least some pilot sub-carriers of the plurality of frequency domain sub-carriers ([0054] [0055] Fig. 2, first channel estimator in FDM determine first channel estimates from pilot sub-carriers and second channel estimator determine second channel estimates from pilot sub-carriers)
the plurality of frequency domain sub-carriers based at least in part on at least one of the selective channel pilot channel estimates and the flat channel pilot channel estimates.  ([0093] [0100] Fig. 8, Fig. 9, channel estimator 806 operates to determine a channel estimate  based on pilot  observations i.e. pilot estimation,  from transitional pilot symbols; a transitional pilot symbol is received where all or any portion of the sub-carrier  are pilots, the selector logic 904 selects any portion of the pilot observations from a received transitional pilot symbol)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Vrcel with the teaching of Sampath because Vrcel teaches configuring  pilot symbols would allow receiving devices to perform data demodulation. (Vrcel[0086])

Claims 16 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, Vrcel,  and further in view of Baxley et al. (US Pub: 20090052561 A1) hereinafter Baxley

As to claim 16 the combination of Sampath and Vrcel specifically Vrcel teaches  wherein the channel estimation means is to determine first data channel estimates based at least in part on the selective channel pilot channel estimates ([0038] [0039] Fig. 1,  the number of sub-carriers used for pilots in a data symbol is relatively small, the length of channel estimates  based on these pilot observations is short, device 102 has the keys to decrypt local area data transmitted from the local area 110,  a channel  estimate  associated with this local area data is determined only from symbols received from those transmissions i.e., selective) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Vrcel with the teaching of Sampath because Vrcel teaches configuring  pilot symbols would allow receiving devices to perform data demodulation. (Vrcel[0086])
The combination of Sampath and Vrcel does not teach  and determine second data channel estimates based at least in part on the flat channel pilot channel estimates.
Baxley teaches and determine second data channel estimates based at least in part on the flat channel pilot channel estimates.   ([0088] [0157] Fig. 6  channel estimator/corrector 616 interpolate the pilot subcarrier channel estimates to the data-bearing subcarrier,  unevenly-spaced pilots designed according to an embodiment have relatively flat channel estimates MSE across all data subcarriers)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Baxley with the teaching of Sampath and Vrcel  because Baxley teaches  that pilot  signals having variable pilot  signal parameters  have improved synchronization and channel estimation properties, when compared with traditional methods. (Baxley [0093])

As to claim 20. the combination of Sampath, Vrcel,  and Baxley   specifically Vrcel teaches wherein the demodulator means is to calculate soft decisions for the plurality of frequency domain sub-carriers ([0037][0046]  portion of the sub-carriers of a data symbol are modulated with known pilot information to form frequency division multiplex (FDM) pilots, the receiver, pilot observations at these sub-carrier are used to determine a CE by data demodulating)
according to at least one of the first data channel estimates and the second data channel estimates. ([0090] data channel estimator  808 operates to determine channel estimates for the purposes of demodulation of the wide and local area data included in the transmission frame)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Vrcel with the teaching of Sampath and Baxley  because Vrcel teaches configuring  pilot symbols would allow receiving devices to perform data demodulation. (Vrcel[0086])

Claim 17   is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, Vrcel, Baxley and Oh

As to claim 17 the combination of Sampath, Vrcel,  and Baxley   specifically Vrcel teaches  least in part on the first data channel estimates  ([0091] Fig.4, Fig. 8,  to produce a channel estimates  to demodulate the first or last data symbol in a wide or local partition, the data  channel estimator 806 uses pilot observations from adjacent transitional pilot symbols) at least in part on the second data channel estimates.  ([0091] Fig.4, Fig. 8,  to produce a channel estimates  to demodulate the first or last (second) data symbol in a wide or local partition, the data  channel estimator 806 uses pilot observations from adjacent transitional pilot symbols)
wherein the channel estimation means is to determine first noise estimates based at (OH [0057] Fig. 4,  first channel estimator 400 extracts pilot symbols from the OFDM demodulated data by using the burst allocation status, and derives a first channel estimate value, a first interference channel estimate value and a first noise  estimate  value by using the extracted pilot symbol)
and determine second noise estimates based at least in part on the second data channel estimates. ([0057] [0059] first interference estimation from first channel estimation and second interference estimation from second channel estimation)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of  Oh with the teaching of Sampath, Vrcel and Baxley  because Oh  teaches that channel estimator would acquire a more accurate estimation by using the updated burst allocation information. (Oh [0059])

Claims 18 and 19   is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, Vrcel, Baxley and Oh and further in view of Catreux-Erceg et al. (US Pub: 20070287382 A1) hereinafter Catreux

As to claim 18 Sampath, Vrcel, Baxley and Oh does not teach  wherein the channel estimation means is to determine a first noise power estimate based at least in part on the first noise estimates  and determine a second noise power estimate based at least in part on the second noise estimates.  
Catreux teaches wherein the channel estimation means is to determine a first noise power estimate based at least in part on the first noise estimates   and determine a second noise power estimate based at least in part on the second noise estimates.  
 ([0074][0112] first noise power estimates by adding samples of noise estimates from TPC bits and second noise power estimates generated from samples of noise  estimates of pilot bits)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of  Catreux with the teaching of Sampath, Vrcel, Baxley and Oh  because Catreux  teaches  samples of noise estimates for a given slot and averaging over the total number of noise samples would reduce  variance of the estimate or the estimate may be more accurate. (Catreux [0074])
As to claim 19. The combination of Sampath, Vrcel, Baxley, Oh  and Catreux specifically Vrcel teaches further comprising control means coupled to the channel estimation means ([0148] [0149] Fig, 2 mobile device processor or controller coupled to estimators)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Vrcel with the teaching of Sampath, Baxley, Oh  and Catreux because Vrcel teaches configuring  pilot symbols would allow receiving devices to perform data demodulation. (Vrcel[0086])
The combination of Sampath, Vrcel, Baxley, Oh  does not teach for controlling a configuration of the demodulator means ,based at least in part on one or more of the first noise power estimate and the second noise power estimate.
Catreux  teaches for controlling a configuration of the demodulator means ([0038] Fig. 1, . TPC bits are received under reliable channel conditions, they may be demodulated  correctly by the user equipment 120, which in turn may detect correctly the power control  commands)
,based at least in part on one or more of the first noise power estimate and the second noise power estimate.  ([0038] [0112] Fig. 1, first noise power estimates is generated by  adding samples of noise estimates from TPC bits)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of  Catreux with the teaching of Sampath, Vrcel, Baxley and Oh  because Catreux  teaches  samples of noise estimates for a given slot and averaging over the total number of noise samples would reduce  variance of the estimate or the estimate may be more accurate. (Catreux [0074])
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413